DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 6-10 recite a “qubit” and claims 16-20 recite one or more “superconducting components”.  However, neither the claims nor the specification contain nearly enough information so as to enable one of ordinary skill in the art to make or use the invention.  Applicant’s specification, for example paragraph 0042, merely refers to “qubits” and “superconducting components” in vague terms, with a dearth of specifics as to structure of these devices.  Applicant’s figures, for example figure 1A, merely has metal (e.g. niobium) on a silicon substrate.  All metals can be superconducting if the environment (i.e. temperature) is low enough; in other words, all metals (including niobium) have superconducting properties which are temperature dependent.  Simply including terminology such as “qubit” or “superconductor” in a claim does not enable one of ordinary skill to make and use such devices.  Depicting a metal on a silicon substrate in a figure, or describing a metal layer on a substrate in a specification, is not enough information to meet the enablement requirement, for a claim directed to a qubit or a superconductor.  In addition, the applicant’s claimed process (in claims 16-20) recites removal of oxide layers from superconducting components, and subsequent formation of an organic SAM on superconducting components.  The term “superconducting component” implies a certain extremely low temperature…for applicant’s example of niobium, the temperature is 9.3 K.  Therefore, the process of oxide removal and SAM deposition is clearly not done on an active superconductor…it is merely done on a metal.  If applicant intends for the process to actually be performed on a metal in that metal’s superconducting state, then the applicant is asserting multiple process steps at extremely low temperatures, which is not enabled, and which is contradicted by their disclosure (for example in paragraph 0048).
//
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a qubit formed on a substrate, and an oxide layer formed on the qubit. However, the claim does not provide any additional information regarding what specifically the applicant intends the qubit to be, in terms of structure. The specification also does not provide details as to what specific structure the applicant intends the qubit to be. 
The only example provided appears to be recited in paragraph (0031), wherein a qubit could be a Josephson junction of a stack of Aluminum/Aluminum Oxide/Aluminum. 
However, this stack is not recited within the claims, nor shown in the drawings. Further, the specification subsequently discusses removal of silicon oxide, in paragraph (0032), which also appears to be the crux of the invention, as noted in paragraph (0043), which discusses removal of “first oxide layer 106, for instance, silicon dioxide (SiO2)”. Thus, the applicant clearly depicts the oxide layer to be on a substrate in the drawings and the oxide in question is to be silicon dioxide.  Therefore, the oxide cannot be on an aluminum Josephson junction (since it is not depicted/described) and the oxide on aluminum would be aluminum oxide, not silicon dioxide.
The lack of clarity within claim 6 thus renders the claim to be indefinite. 
Claims 9 and 10 further add to the indefiniteness since the oxide layer is recited to be on the qubit or the substrate. 
For purposes of examination, the “qubit” recited will be interpreted as a substrate, and the oxide will be interpreted as any oxide which could form on said substrate. 
Claims 7-10 are also rejected as they are all dependent upon claim 6 and thus inherit the deficiencies of claim 6.
//
Claims 16-20 refer to a process of removing an oxide from “superconducting components”.  An example provided by the applicant is niobium (Nb) on a silicon substrate.  It is known that niobium possesses superconducting properties at 9.3K.  Since the applicant has claimed the process of oxide removal on “superconducting components” (emphasis added) and the subsequent formation of a self-assembled monolayer on said “superconducting components”, then is the process claimed intended to be carried out at a temperature of 9.3K (or lower)?  It is unclear how oxide removal (by an etching process, for example) and formation of an organic SAM layer, can be performed at a temperature of single-digit Kelvins.  Or, is the method/process as claimed intended to be done at more expected (and much higher) temperatures, for example at ambient/room temperature?  Claiming the method in terms of a step-wise process on superconducting components is very different than a process performed on a metal on a silicon substrate.
Turning to the applicant’s specification (e.g. paragraphs 0046-0048), the oxide removal process is performed by aqueous or non-aqueous etching processes, at temperatures of 250-400 degrees Celsius.  Thus, the process as claimed clearly is not performed on “superconducting” components…the process is merely performed on a substrate with metal.  
Therefore, the applicant’s usage of the terminology “superconducting” in the claims is confusing and seemingly improper, and renders the claims indefinite.
For purposes of examination, “superconducting component” will be interpreted as “metal” in claims 16-20.
//
Claim 20 recites “removing at least one oxide layer from at least one of the one or more superconducting components or the substrate” (emphasis added).  However, claim 20 depends from claim 16, and claim 16 recites removal of an oxide from superconducting components.  Therefore, the use of the term “or” in claim 20 contradicts what has already been positively recited in claim 16, which renders claim 20 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelmann et al. (US 2015/0091142 A1, hereinafter ‘Adelmann’).
As to claim 6, Adelmann teaches a method, which comprises: removing one or more oxide layers from a substrate (figure 1, numeral 104); and depositing a self-assembled monolayer on the substrate (figure 1, numeral 105).  See also paragraphs 0067-0072.
As to claim 8, Adelmann teaches the self-assembled monolayer comprises an organic self-assembled monolayer selected from a group consisting of an alkyne, an
alkene, an alcohol, and a thiol. See paragraph 0071.
As to claim 9, Adelmann teaches removing at least one oxide layer from a substrate (figure 1, numeral 104); and depositing the self-assembled monolayer on the substrate using at a solution based self-assembled monolayer deposition process (see paragraphs 0068 and 0071).
As to claim 10, Adelmann teaches removing at least one oxide layer from a substrate (figure 1, numeral 104); and depositing the self-assembled monolayer on the substrate to prevent oxidation of the substrate (see paragraphs 0061 and 0075-0079). The limitations of claim 10, lines 6-7 are merely result language, and do not add patentable weight to the claim. 
//
Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being Ke et al. (US 2020/0048762 A1, hereinafter referred to as ‘Ke’).
As to claim 6, Ke teaches a method, which comprises: removing one or more oxide layers (305) from a substrate (300), see figure 3A; and depositing a self-assembled monolayer (806) on the substrate (300), see figure 3C.  See also paragraphs 0021-0036.
As to claim 9, Ke teaches removing at least one oxide layer from a substrate (see figures 3A-3B); and depositing the self-assembled monolayer on the substrate using a vapor phase based self-assembled monolayer deposition process (see e.g. paragraph 0031).
//
Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (WO 2004/109750 A2, hereinafter referred to as ‘Cho’).
As to claim 16, Cho teaches a method which includes removing an oxide from a metal which is formed on a substrate, and forming a self-assembled monolayer (SAM) on the metal layer.  See pages 1-2, paragraphs [6]-[11].
As to claim 18, Cho teaches an organic SAM.
As to claim 19, Cho teaches a SAM which has an alkene (a carbon/carbon double bond) – see paragraph [10].
As to claim 20, Cho teaches removing at least one oxide layer from a metal layer, and depositing the SAM on the metal layer with a solution process – see paragraph [10].




Response to Arguments
Applicant’s arguments with respect to claims 6-10 and 16-20 have been considered but are moot in view of new grounds of rejection.
The instant office action is non-final.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.	

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812